Case 4:18-cv-00247-ALM Document 141-1 Filed 03/16/20 Page 1 of 6 PageID #: 3531




                          AFFIDAVIT OF ISAAC LEE MARQUARDT

   COUNTY OF DENTON                   )
                                      )
   ST ATE OF TEXAS                    )

   Before me, the undersigned Notary Public, on this day personally appeared Isaac Lee
   Marquardt, known to me, who being by me duly sworn, upon his oath deposed and said:

      1. My name is Isaac Lee Marquardt. This is my affidavit. I have not been paid or
         coerced by any person to write or sign it, and it is being notarized at a place of my
         choosing. I am nineteen years of age. I have personal knowledge of the facts
         stated in this affidavit, and they are all true and c01Tect. The headings contained in
         this affidavit are for reference purposes only.

      2. The purpose of this affidavit is to correct or clarify certain statements I have
         previously made concerning these matters and to clarify certain conceptions once
         and for all.

                                           A. Background
      3. I have known Jason Lee Van Dyke ("Van Dyke") for slightly more than one year.
         During that time, I have become acquainted with his legal problems concerning a
         supposed false report to the Oak Point Police Department, an ongoing lawsuit
         involving Thomas Christopher Retzlaff ("Retzlaff'), and multiple attorney
         discipline actions against him in Texas, Colorado, Georgia, and Washington D.C.

      4. I resided with Van Dyke at 108 Durango Drive, Crossroads, Texas 76227 for one
         month between the approximate dates of August 20, 2018 and September 20,
         2018. During this time, I had access to the entirety of his residence and had
         permission to drive his motor vehicles, to wit, a 2014 Ford F250 King Ranch
         pickup truck and a Ford Mustang GT convertible.


      5. During the time I have known Van Dyke, I came to be aware of a situation
         involving him and Retzlaff. I personally observed that Van Dyke regularly
         suffered from significant emotional distress due to Retzlaff attacking him. Several
         individuals, who had known Van Dyke longer than I had, commented that Van
         Dyke had never been quite the same person as he was before Retzlaff began
         attacking him.

      6. Despite the ongoing emotional distress that he was clearly suffering from, I have
         found Van Dyke to be a good and decent person. I believe that he is trustwo11hy
         and honest almost to a fault. He is extremely loyal to his family and to his friends.



   INITIALS:   J l--f'I                                                             Page 1of6
Case 4:18-cv-00247-ALM Document 141-1 Filed 03/16/20 Page 2 of 6 PageID #: 3532




         For him to lie, cheat, or steal would be completely contrary to the character traits
         that I have observed in him for as long as I have known him.


      7. I have read the accusations that have been made against him by Retzlaff and which
         have been repeated by certain media outlets. Van Dyke is politically conservative,
         but is certainly not a Nazi, a white nationalist, or a white supremacist. The
         allegations made by Retzlaff that he is a "drug addict" are similarly false as I have
         never observed him using illegal drngs. In fact, I have witnessed him actively
         discouraging others from the use of drugs. I believe that he is mentally stable, and
         the allegations made against him by Retzlaff that he is a "pedophile" are
         completely untrue.

      8. I am also aware of allegations made by Retzlaff and others that Van Dyke and I
         were romantically involved. I am heterosexual and have never been romantically
         involved or interested in Van Dyke or any other man. I can also state, with
         certainty and without elaborating, that Van Dyke is heterosexual.

                    B. False Police Report Incident (September 13 - 14, 2018)
      9. I was not present at 108 Durango Drive, Crossroads, Texas 76227 on the evening
         of September 13, 2018 when the burglary of Van Dyke's Ford F250 pickup truck
         occurred. I was visiting a friend in the City of Denton and did not return to the
         house until after midnight.

      10. Upon returning to the house, and by telephone before returning, I talked to a police
          officer from the Oak Point Police Department concerning the burglary of Van
          Dyke's Ford F250 pickup truck. The truck was not parked at the house when I got
          home, and I assumed that Van Dyke had gone somewhere. I was not told that he
          had been arrested until after they had spoken to me.

      11. With respect to all statements made to the Oak Point Police Department on the
          evening of September 13, 2018, the morning of September 14, 2018, or anytime
          thereafter, I hereby invoke my rights under the 5th Amendment to the United States
          Constitution. Pursuant to that right, I will not answer any questions concerning
          any verbal or written statement I made to the Oak Point Police Department during
          this time period.


          C. Subsequent Contact with the Oak Point Police Department and the Court


      12. I moved out of Van Dyke's home on approximately September 20, 2018. After I
          moved out, I was still permitted to access Van Dyke's property. I still saw Van



   INITIALS : I   LM                                                               Page 2of6
Case 4:18-cv-00247-ALM Document 141-1 Filed 03/16/20 Page 3 of 6 PageID #: 3533




         Dyke socially on occasion. I also took care of Van Dyke's dogs during times when
         he was out of town or othetwise un able to do so.

      13. On or around January 8, 2019, Van Dyke advised me that he was going to tum
          himself in on a warrant that had been issued for his arrest while he was out of
          town. He asked me to take care of his dogs while he was in j ail. I agreed to do so.

      14.Prior to Van Dyke turning himself in, he warned me that on ly I was permitted to
         enter his house. He cautioned me against speaking with the media and directed me
         not to admit any members of the media onto his property. He also cautioned me
         against speaking about him, or about his case, on the Internet and specifically
         directed me not to admit unknown persons into his home.

      15. While Van Dyke was in jail, on or around January 11 , 2019, officers from the Oak
          Point Police Department appeared at Van Dyke 's home while I was present for the
          purpose of questioning me a second time and searching the house with a search
          warrant. I observed the officers search the entire house, except the attic, and
          observed them take Van Dyke's laptop computer and several other items. To the
          best of my recollection, the officers did not leave a copy of the search warrant or
          any list of the items taken from the house.

      16. I did speak to Van Dyke' s father, Daniel Van Dyke, during the time that Van
          Dyke was in jail. We did not discuss the cases involving Van Dyke at all and I was
          never instructed to "not answer the door" or to "make myself scarce" by Daniel
          Van Dyke. We did not discuss the possibility of me being a character witness in
          any of the trials invo lving Van Dyke. Th e sole extent of our conversations
          concerned whether Van Dyke was safe and in good health at the jail, and the care
          of Van Dyke's dogs.

      17. Neither Van Dyke, nor any person acting on his behalf (including his father),
          made any attempt to dissuade me from testifying in his criminal case.

      18. Neither Van Dyke, nor any person acting on his behalf (including his father),
          offered me any thing of value to dissuade me from testify ing in his criminal case.


      19. Neither Van Dyke, nor any person acting on his behalf (including his father),
          made any kind of threat against me, or any other person that I am aware of, to
          dissuade me from testifying in his criminal case.

      20. Neither Van Dyke, nor any person acting on his behalf (including his father), gave
          me any advice or instructions on how to evade process servers or detection from
          law enforcement.



   INITIALS:   1 LIV\                                                              Page 3of6
Case 4:18-cv-00247-ALM Document 141-1 Filed 03/16/20 Page 4 of 6 PageID #: 3534




      21. The only time I discussed the false report case with Van Dyke after he was
          released from jail was to inquire as to whether he could act as my attorney ifl was
          located and served with a subpoena. Van Dyke stated that he could not do so and
          that he did not want to talk to me at all until the case was over.

      22. After being interviewed by officers from the Oak Point Police Department for the
          second time, I was determined to have no further involvement of any kind in Van
          Dyke's case. I moved in with a friend in Tarrant County. I did not answer or return
          telephone calls from police or investigators. The only people I did speak to about
          the case were Van Dyke' s attorneys. They also asked me to appear for Van Dyke's
          case, and I told them that I would not appear unless I received a subpoena. I was
          never served with a subpoena.


      23. Van Dyke had nothing to do with my decision to have no further involvement in
          the case. My decision was based upon the following factors:

             a. I believe that, ifl had testified truthfully at Van Dyke' s trial, that I would
                have been required to invoke my 5th Amendment rights and hire my own
                attorney to protect those rights.

             b. In addition to the facts sutTounding the false report case, I believe that I
                may have also been required to answer questions under oath at trial as to
                whether I had been contacted, coerced, or influenced by Retzlaff into doing
                any paiticular thing or making any particular statement. I would h ave been
                required to invoke my 5th Amendment privilege concerning those activities
                as well.

             c. I did not want to have any contact with the local or national media
                organizations which had taken an interest in Van Dyke's case. I did not
                want to be reported on in the newspaper, on television, or online.

             d. In the likely event that my truthful testimony had resulted in or contributed
                to Van Dyke w inning the false report case, I believe that I would have
                become a target for threats, harassment, and stalking by Retzlaff.


             e. After being interviewed by offices from the Oak Point Police Depaitment
                for a second time, it was clear to me that they were not serving the interests
                of justice and were simply trying to pin as many criminal charges as they
                could onto Van Dyke. I feared retaliation against me by the Oak Point




   INITIALS :   r L- (f\                                                              Page 4of6


                              ------              ---
Case 4:18-cv-00247-ALM Document 141-1 Filed 03/16/20 Page 5 of 6 PageID #: 3535




               Police Department if my testimony harmed them in this effort and would
               not have been able to afford an attorney to defend myself against them.

     24. I did not begin seeing Van Dyke socially again until after the false report case was
         over. On the occasions where I did see him socially after the case was over, he did
         not wish to discuss his case with me. This did not change until May of 2019,
         which is when I offered to make him an affidavit to help clarify what had really
         happened while still protecting my own rights.

                                          D. Miscellaneous Matters

     25. Van Dyke has net, at any time, directed me to lie to law enforcement officers,
         investigators, prosecutors, or the people who work for state bar organizations. To
         the contrary, he has repeatedly told me that I must tell the truth if! am ever
         questioned by such people.

     26. I am terrified of Retzlaff. I have observed Retzlaff systematically destroy Van
         Dyke's life in every way I could imagine for as long as I have known Van Dyke.
         Although my rights under the 5th Amendment were my primary motivation in
         declining to make myself available for service of a subpoena, my fear of Retzlaff
         was a strong secondary factor. Contributing to my fear of Retzlaff is what has
         come to be my personal belief that ce1tain law enforcement officers, prosecutors,
         and courts are quietly encouraging Retzlaff to continue his attacks against Van
         Dyke for their own ends. For these reasons, I do not wish to have any
         involvement in any legal proceedings concerning Van Dyke.

     27. At a time of my choosing, I will be mailing this original affidavit to Dominick
         Marsala, who is cmTently listed as Van Dyke's attorney, to him at 1417 E.
         McKinney Street, Denton, Texas 76209. At that same time, I will also be mailing
         true and con-ect plwtocopis& of this affidavit to the following:
                         or19·.11q,/_$ :r:t..M   $//1.1,.// 1


            a. Denton County District Attorney, Attn: Kristin Kidd, 1450 E. McKinney
               Street, Denton, TX 76209.

            b. Office of the Chief Disciplinary Counsel, State Bar of Texas, Attn. Kristin
               Brady, 14651 Dallas Parkway, Suite 925, Dallas, TX 75254.


            c. Office of the Disciplinary Counsel, District of Columbia, Attn: Bill Ross,
               515 5111 Street NW, Building A, Room 117, Washington D.C. 20001.




  INITIALS:   X: l rt)                                                           Page 5of6
Case 4:18-cv-00247-ALM Document 141-1 Filed 03/16/20 Page 6 of 6 PageID #: 3536




            d. Office of Attorney Regulation Counsel, Colorado Supreme Court, Attn:
               Matthew Gill, 1300 Broadway, Suite 500, Denver, CO 80203.

            e. Office of General Counsel, State Bar of Georgia, Attn: William Heamburg,
               104 Marietta Street NW, Suite 100, Atlanta, GA 30303.

        If Retzlaff obtains a copy of this affidavit, it will further confirm my fears and
        suspicions of collusion between these persons and Retzlaff.

     28. Fmther affiant sayeth not.


                                                            ~~M~,--9-
                                                             1sAAc LEE MARUARDT


  SWORN AND SUBSCRIBED to before me, the undersigned authority, this
  August, 2019 to certify which witness my hand and officia eal of office.
                                                                                 ~y          of




   INITIALS:   "t~ (V\                                                             Page 6of6
